Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-9, 11-13 and 15-19 are pending in the case.  Claims 1, 8 and 16 are independent claims.
Applicant is encouraged to contact Examiner for an interview to discuss the 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections below and to discuss claim amendments to further prosecution.

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(a) rejection of claim(s) 1-9, 11-13 and 15-19 have been fully considered and are not persuasive.
Regarding claims 1-9, 11-13 and 15-19, Applicant argues the claims are supported by the specification for the following reasons “In particular, the Examiner alleges that the recitation "based at least partially on the received blood glucose data, determine that the initial amount of carbohydrates associated with one or more of the plurality of user-selectable icons or buttons is inaccurate" is not disclosed in the specification. Office Action, p. 3. Applicant respectfully submits that the above recitation is disclosed in the as-filed specification "in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention." MPEP 2163(I)…Paragraph [0039] of the as-filed specification provides, in relevant part, that "one or more postprandial blood glucose thresholds can be used to evaluate the match between the amount of carbohydrates consumed and the amount of carbohydrates associated with a selected user- selectable meal icon or button," (emphasis added). Paragraph [0039] further provides that "postprandial blood glucose data [can be compared] to one or more upper thresholds and one or more lower thresholds for that period of time to determine whether the number of carbohydrates associated with that user-selectable meal icon or button should be adjusted upward or downward." Determining that there is a mismatch between an amount of carbohydrates consumed and an amount of carbohydrates associated with a selected user selectable meal icon or button directly supports the recitation of determining that the current number of carbohydrates associated within the icon is inaccurate. Here, determining a mismatch is determining an inaccuracy. At least for the foregoing reasons, the above-identified recitation is supported in the as-filed specification, and claims 1-9, 11-13, and 15-19 comply within the written description requirement. Thus, Applicant respectfully requests that the Examiner withdraw the rejection of claims 1-9, 11-13, and 15-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph”. 
Examiner respectfully disagrees. Examiner notes that there is a distinction between “the initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons” and “the current amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons” (Emphasis added).
Applicant’s specification supports the initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons based at least partially on one or more user-specific dosage parameters. 
As noted in applicant’s comments above, the specification further discloses (i) evaluating a match and between the amount of carbohydrates consumed and the amount of carbohydrates associated with a selected user- selectable meal icon or button and (ii) postprandial blood glucose data [can be compared] to one or more upper thresholds and one or more lower thresholds for that period of time to determine whether the number of carbohydrates associated with that user-selectable meal icon or button should be adjusted upward or downward.
However (a) determining that there is a mismatch between (i) initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons and (ii) the amount of carbohydrates consumed, or
(b) adjusting the current amount of carbohydrates associated with each of the plurality of user-selectable icons or buttons, 
initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons is inaccurate based at least partially on the received blood glucose data.
Therefore claim limitation “determine that the initial amount of carbohydrates associated with one or more of the plurality of user- selectable icons or buttons is inaccurate” is not disclosed in the specification, and the 35 U.S.C. § 112(a) rejection of claim(s) 1-9, 11-13 and 15-19 is respectfully maintained.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) 1-9, 11-13 and 15-19 have been fully considered and are not persuasive.
Regarding claims 1-9, 11-13 and 15-19, Applicant argues “Furthermore, one of ordinary skill in the art, when considering the as-filed specification and claims, would recognize that, when an amount of carbohydrates associated with an icon utilized in insulin therapy is inaccurate, it is important to know that (e.g., determine that the amount of carbohydrates associated with an icon is inaccurate) so that such inaccuracy can be remedied”.
Examiner respectfully disagrees. Examiner notes that there is a distinction between “the initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons” and “the current amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons” (Emphasis added).
The “initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons” is not accurate at a current time as it is not a measure of the “current amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons”. Hence the “initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons” is never accurate at a current time, rendering the claims indefinite.
needs to be updated”.
The 35 U.S.C. § 112(b) rejection of claim(s) 1-9, 11-13 and 15-19 is respectfully maintained.

 Applicant's arguments and amendments with regards to the 35 U.S.C. § 103 rejection of claim(s) 1-9, 11-13 and 15-19 have been considered, but are not persuasive. Applicant argues that the amended claims are allowable due to the following:
Regarding claim(s) 1, 8 and 16, applicant argues “The Examiner then alleges that "providing the options of '+' or '-' of icon 810-820 to adjust the number of carbohydrates associated with the icons/buttons . … . shows that the initial amount of carbohydrates is never accurate, which means inaccurate." Office Action, p. 7 (emphasis added). First, Applicant notes that just because Booth provides "that the amount of carbohydrates associated with the buttons or icons 810-820 [are] determined and inputted based on one or more user-specific dosage," it does not mean that the initial amount of carbohydrates associated with the buttons or icons 810-820" is never accurate. Rather, that is an assumption made by the Examiner that goes beyond the scope of Booth and appears to be irrelevant to the claims at hand..…Second, even if, arguendo, Booth taught that the initial amount of carbohydrates "associated with the buttons or icons 810-820" is never accurate, Booth does not teach or suggest that this determination is made "based at least partially on the received blood glucose data." Rather, the Examiner appears to completely ignore this recitation of claims 1, 8, and 16. To the contrary, Booth, at best, teaches enabling the "user" to manually input the number of carbohydrates for a meal, but Applicant can find no teaching or suggestion by Booth of "determin[ing] that the initial amount of carbohydrates associated with one or more of the plurality of user-selectable icons or buttons is inaccurate" based at least partially on "received blood glucose data," as recited in claim 1 and similarly recited in claims 8 and 16. The system described by Booth appears incurably susceptible to inaccurate amounts of carbohydrates associated with user-selectable icons or buttons, and Applicant can find no recognition by Booth of this concern….. Examiner is not showing that the cited references teach that the determination "that the initial amount of carbohydrates associated with one or more of the plurality of user- selectable icons or buttons is inaccurate" must be "based at least partially on "received blood glucose data,"”.
Examiner respectfully disagrees. As noted above in response to arguments directed towards the 35 U.S.C. § 112(b) rejection of claim(s) 1-9, 11-13 and 15-19, the “initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons” is never accurate at a current time, rendering the claim limitation “based at least partially on the received blood glucose data, determine that the initial amount of carbohydrates associated with one or more of the plurality of user- selectable icons or buttons is inaccurate” indefinite, and examiner has interpreted the above limitation to be “based at least partially on the received blood glucose data, determine that the initial amount of carbohydrates associated with one or more of the plurality of user- selectable icons or buttons needs to be updated”.
In Booth Figs 8a and 8b and [101], when a user adjust the '+' or '-' of icons 810-820, an appropriate number appears in an icon for the type of carbohydrate exchange (such as 2 for the Fruit Icon when user indicates 2 exchanges of type fruit for an apple and a banana), the insulin information in 720 and 730 is based on the entered blood sugar level (602) and the information from the carbohydrate exchange icons in 810, and is updated when the information in 602 or 810 changes. 
Therefore previously cited portions of Booth sufficiently teaches based at least partially on the received blood glucose data, determine that the initial amount of carbohydrates associated with one or more of the plurality of user-selectable icons or buttons is inaccurate.

Regarding claim(s) 1, 8 and 16, applicant argues “Moreover, Bashan at least does not remedy the deficiencies of Booth in this regard. …In this case, the Examiner points to the user-selectable links 812, 814, 816, 818, 820 of Booth as allegedly correlating to the "plurality of user-selectable icons or buttons" and merely  alleges that Booth teaches "update[ing] the amount of carbohydrates associated with" the user- selectable links 812, 814, 816, 818, 820 "based on the blood glucose data received by the processor" by citing FIGS. 8A and 8B and    [0101]-[0103]. Office Action, p. 8. However, contrary to the Examiner's assertion otherwise, FIGS. 8A and 8B and    [0101]-[0103] of Booth only teaches that a user can directly adjust a carbohydrate exchange of a given user-selectable link via "positive" and "negative" buttons. Furthermore, while Booth teaches a "recommended meal bolus of [a] patient" may be obtained based on an "insulin to carbohydrate ratio" from a "patient's SubQ information 216a," Booth does not teach that the carbohydrate exchange of a given user-selectable link is "update[d] . . . based at least partially upon the blood glucose data received by the processor," as recited in claim 1 and similarly recited in claims 8 and 16….Moreover, Bashan does not remedy the deficiencies of Booth in the regard. … As noted above, Bashan teaches that the apparatus may vary the foregoing data inputs. However, Bashan further teaches a second different data category referred to as "subsequent data inputs" and the "subsequent data inputs correspond . . . at least to the patient's blood-glucose-level measurements determined at a plurality of times (and, optionally, such additional data inputs as, for instance, the patient's present weight, the number of insulin units administered by the patient, data corresponding to when the patient eats, the carbohydrate content of the foodstuffs eaten, the meal type (e.g., breakfast, lunch, dinner, snack, etc.)." However, contrary to the Examiner's assertion otherwise, Bashan does not teach or suggest that the apparatus may vary the "subsequent data inputs" and only teaches varying the "data inputs corresponding to the one or more components of the patient's present insulin dosage regimen." Accordingly, Booth in view of Bashan does not teach or suggest "automatically, without any user intervention, update[ing] the amount of carbohydrates associated with each of the plurality of user-selectable icons or buttons based at least partially upon the blood glucose data received by the processor for postprandial periods of time after the delivery of the first insulin delivery amount," as recited in claim 1 and similarly recited in claims 8 and 16”.
disagrees. Bashan [44, 45] teaches that insulin doses (which are related to carbohydrate content) are varied based on blood glucose measurement. Examiner further notes that Bashan [64, 70, 75, 79] expands on the teaching of [44, 45] and further teaches that an after-dinner blood glucose measurement may be automatically provided, and based on an analysis of the measurement- the user’s insulin dose may be automatically updated.
Therefore Bashan sufficiently teaches updating the amount of carbohydrates as above is performed automatically without any user intervention based on the blood glucose data received by the processor for postprandial periods of time after the delivery of the first insulin delivery amount.

Regarding claim(s) 2-7, 9, 11-13, 15, and 17-19, applicant’s arguments are based on similar reasons as referenced in sections A and B above, with respect to claims 1, 8 and 16. 
For reasons similar to those discussed in in sections A and B above, examiner asserts that the previously cited art sufficiently teaches claims 2-7, 9, 11-13, 15, and 17-19. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

Claims 1-9, 11-13, 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding independent claim 1, the feature that “based at least partially on the received blood glucose data, determine that the initial amount of carbohydrates associated with one or more of the plurality of user-selectable icons or buttons is inaccurate is not disclosed  in the specification.
Examiner notes that there is a distinction between “the initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons” and “the current amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons” (Emphasis added).
Applicant’s specification supports the initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons based at least partially on one or more user-specific dosage parameters. 
As noted in applicant’s arguments, the specification further discloses (i) evaluating a match and between the amount of carbohydrates consumed and the amount of carbohydrates associated with a selected user- selectable meal icon or button and (ii) postprandial blood glucose data [can be compared] to one or more upper thresholds and one or more lower thresholds for that period of time to determine whether the number of carbohydrates associated with that user-selectable meal icon or button should be adjusted upward or downward.
initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons and (ii) the amount of carbohydrates consumed, or
(b) adjusting the current amount of carbohydrates associated with each of the plurality of user-selectable icons or buttons, 
does not mean that the initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons is inaccurate based at least partially on the received blood glucose data.
Therefore claim limitation “determine that the initial amount of carbohydrates associated with one or more of the plurality of user- selectable icons or buttons is inaccurate” is not disclosed in the specification
Independent claims 8 and 16 are rejected under the same rationale.
Dependent claims 2-7, 11-13 and 15-19 are rejected for fully incorporating the deficiencies of their base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-13, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 1, it does not make sense to determine the initial amount of carbohydrates is inaccurate since this amount is never accurate.
Examiner notes that there is a distinction between “the initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons” and “the current amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons” (Emphasis added).
The “initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons” is not accurate at a current time as it is not a measure of the “current amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons”. Hence the “initial amount of carbohydrates associated with each of the plurality of user- selectable icons or buttons” is never accurate at a current time, rendering the claim indefinite.
Independent claims 8 and 16 are rejected under the same rationale.
For examination purposes, examiner has interpreted “based at least partially on the received blood glucose data, determine that the initial amount of carbohydrates associated with one or more of the plurality of user- selectable icons or buttons is inaccurate” to be “based at least partially on the received blood glucose data, determine that the initial amount of carbohydrates associated with one or more of the plurality of user- selectable icons or buttons needs to be updated”.
Dependent claims 2-7, 11-13 and 15-19 are rejected for fully incorporating the deficiencies of their base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claims 1-9 and 11-13, and 15-19 remain rejected under 35 U.S.C. 103 as being patentable over Booth et al. (US 2017/0351842, priority 6/7/16) in view of Bashan et al. (US 2009/0253970, 10/8/09).

Regarding independent claim 1, Booth discloses an insulin delivery system including:
an insulin delivery device adapted to receive insulin and deliver insulin subcutaneously (figure 3A, 123b: smart pen for delivery insulin subcutaneously; [0052], [0068]) 
a user interface comprising a plurality of user-selectable icons or buttons in communication with the insulin delivery device, adapted to send the insulin device bolus insulin instructions, each icon or button representing an amount of carbohydrates (figure 3A, [0068]: user interface of smart phone 110 in communication with the smart pen, which is an insulin delivery device, adapted to send the insulin device bolus insulin instructions; figures 8A-B, [0101]-[0103]: the user interface of the smartphone comprises a plurality of icons 812-820 each representing an amount of carbohydrates)
a memory to store one or more user-specific dosage parameters (figure 1, [0097],  [0100]: memory 24, 114, 134, 144 for storing dosage of insulin, which is one or more user-specific dosage parameter, to inject associated with a selected meal type), the memory further storing data comprising amounts of carbohydrates associated with each of the user-selectable icons or buttons (figures 8A-B, [0101]-[0103]: the fact that the user interface of the smartphone comprises a plurality of icons each representing an amount of carbohydrates shows that the memory of the smartphone stores data comprising amounts of carbohydrates associated with each of these icons or buttons)
a processor in communication with the memory and adapted to receive blood glucose data, the processor being adapted to:
determine an initial amount of carbohydrates associated with each of the plurality of user-selectable icons or buttons based BASED AT LEAST PARTIALLY on one or more user-specific dosage parameters ([0101]-[0103]: the user can input the amount of carbohydrates that is consumed or about to be consumed when selecting icons/buttons 810-820 in figures 8A-B to determine the meal bolus for the patient where the amount of carbohydrates is determined for each icons/buttons by the processor; this shows that the initial amount of carbohydrates associated with the buttons or icons 810-820 determined and inputted based on one or more user-specific dosage)
determine a first insulin delivery amount based at least partially on the initial amount of carbohydrates associated with a selected one of the user selectable icons or buttons (figures 8A-B, [0101]-[0103]: based on the selectable icons 810-820 associated with the initial amount of carbohydrates selected by the patient, a first insulin delivery amount is determined on #720 and #730 for a specific meal)
receiving the blood glucose data by the processor for postprandial periods of time (figures 8A-B: blood glucose data at lunch or dinner, which is the postprandial blood glucose data, is received at #602 and #608)
based at least partially on the received blood glucose data, determine that the initial amount of carbohydrates associated with one or more of the plurality of user-selectable icons or buttons is inaccurate (figures 8A-B, [0101]-[0103]: providing the options “+” or “-“ of icons 810-820 to adjust the number of carbohydrates, and the insulin delivery amount based on the updated amount of carbohydrates associated with the icons/buttons is determined in #720 and #730 shows that the initial amount of carbohydrates is never accurate, which means inaccurate, Booth Figs 8a and 8b and [101], when a user adjust the '+' or '-' of icons 810-820, an appropriate number appears in an icon for the type of carbohydrate exchange (such as 2 for the Fruit Icon when user indicates 2 exchanges of type fruit for an apple and a banana), the insulin information in 720 and 730 is based on the entered blood sugar level (602) 
determine a second insulin delivery amount based at least partially on the updated amount of carbohydrates associated with a selected one of the user selectable icons or buttons (figures 8A-B, [0101]-[0103]: by selecting the options “+” or “-“ of icons 810-820, the number of carbohydrates can be adjusted, and the insulin delivery amount based on the updated amount of carbohydrates associated with the icons/buttons is determined in #720 and #730)
Booth does not disclose:
updating the amount of carbohydrates as above is performed automatically without any user intervention based on the blood glucose data received by the processor for postprandial periods of time after the delivery of the first insulin delivery amount
However Bashan discloses:
updating the amount of carbohydrates as above is performed automatically without any user intervention based on the blood glucose data received by the processor for postprandial periods of time after the delivery of the first insulin delivery amount ([0044]: “…The processor 20 is programmed at least to determine from data inputs corresponding to the patient’s blood glucose-level measurement determined at a plurality of times whether and by how much to vary at least one or the one or more components of the patient’s present insulin dosage regimen in order to maintain the patient’s future blood-glucose-level measurement…data inputs…as stored in the memory 10 will, at starting time for employment of the inventive apparatus, constitute an insulin dosage regimen…but those data inputs may subsequently be varied by operation of the apparatus…”; [0045]: “.. initial data input by a healthcare professional…as well as the subsequent data inputs corresponding at least to the patient’s blood-glucose-level measurement determined at a plurality of times (and optionally, such additional data inputs as, for instance, … the number of insulin units administered by the patient, data corresponding when the patient eats, the carbohydrate content of the foodstuffs eaten, the meal type (e.g. breakfast, lunch, dinner, snack, etc…”, Bashan [44, 45] insulin doses (which are related to carbohydrate content) are varied based on blood glucose measurement, Bashan [64, 70, 75, 79] an after-dinner blood glucose measurement may be automatically provided, and based on an anlysis of the measurement- the user’s insulin dose may be automatically updated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Bashan into Booth for automatically updating the carbohydrates based on the blood glucose data received by the processor for postprandial periods of time after delivery of the first insulin delivery amount as in Booth for the following reason.   In Bashan, the fact that the processor is programmed to determine from the data inputs of the patient’s blood-glucose-level measurements determined at a plurality of times where the plurality of times can be when the patient eats such as breakfast, lunch, dinner or snacks, which are postprandial periods of time, shows that the carbohydrates is automatically updated after the delivery of the first insulin delivery amount of the initial input.  Bashan thus can be combined with Booth for automatically updating the carbohydrates associated with each of the plurality of user-selectable icons or buttons based on the blood glucose data received as in Booth in addition to such glucose data received for postprandial periods of times as Booth and in Bashan.

Regarding claim 2, which is dependent on claim 1, Booth discloses that the plurality of user-selectable icons, each represents an amount of carbohydrates in 15 gram increments (figure 8A, [0101]: increment of 15 grams carbohydrates when user selects one of icons 812-820 with (+) or (-) signs).
Booth does not disclose that the plurality of user-selectable icons, each represents an amount of carbohydrates in 5 gram or 10 gram increments.
modify Booth to change the increment of 15 gram to 5 gram or 10 gram since these numbers are merely values that can be set up by the program as desired.

Regarding claim 3, which is dependent on claim 1, Booth discloses that the amount of carbohydrates represented by each of the plurality of icons is determined based at least partially on one or more user-specific dosage parameters comprising an insulin Sensitive Factor (ISF), a Carb Ratio (CR), a body weight, an age, a total daily basal (TDB) rate, a daily dosage of Long-Acting Insulin, a weight averaged total daily dosage (TDD) of insulin and/or a combination thereof of a person with diabetes (PWD) ([0065], [0066], [0101]: the amount of carbohydrates is determined based on the carbohydrate ratio, the patient height, age, TDD).

Regarding claim 4, which is dependent on claim 1, Booth discloses that the processor is configured to determine an insulin delivery amount further based on the blood glucose data (figures 8A-B, [0101]-[0103]).

Regarding claim 5, which is dependent on claim 1, Booth discloses that the plurality of user-selectable icons or buttons each represents an amount of carbohydrates with 15 gram increments (figures 8A-B: each icons 812-820 represents an amount of carbohydrates as a whole number with an increment of 15 gram with the (+) and (-) signs for increasing or decreasing the amount).
Booth does not disclose that the plurality of user-selectable icons or buttons each represents an amount of carbohydrates rounded to the nearest 5 grams.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Booth for rounding the amount of carbohydrates to the 

Regarding claim 6, which is dependent on claim 1, Booth discloses that the system further comprises a blood glucose monitor adapted to monitor the glucose level of a person with diabetes and provide blood glucose data to the processor ([0052]-[0054]).

Regarding claim 7, which is dependent on claim 1, Booth discloses that the amount of carbohydrates associated with each of the plurality of user-selectable icons is determined from postprandial blood glucose data (figures A-B). 

Regarding independent claim 8, Booth discloses:
determining at least one of the first carbohydrate level, the second carbohydrate level, or the third carbohydrate level based on one or more user-specific dosage parameters ([0101]-[0103]: the first, second, or third carbohydrate level mentioned above is determined based on the meal size and meal type of a patient, which is one or more user-specific dosage parameters), wherein the one or more user-specific dosage parameters is selected from the group consisting of an insulin Sensitivity Factor (ISF), a Carb Ratio (CR), a body weight, an age, a total daily basal (TDB) rate, or combination thereof, for a person with diabetes (PWD) (figure 8A, [0065], [0066], [0101]: adjusting the milk carbohydrate, the fruit carbohydrate, the starch carbohydrate by selecting (+) or (-)  based on the carbohydrate ratio, the patient height, age)
displaying at least three icons on the user interface of a mobile device, a first icon of the at least three icons associated with a first carbohydrate level, a second icon of the at least three icons associated with a second carbohydrate level, and a third icon of the at least 
receiving a user selection of one of the three icons through the user interface of the mobile device (figure 8A, [0101]-[0103])
determining the insulin bolus level from the user selection (figure 8A: the units of insulin is determined to inject is displayed on #730)
communicating the insulin bolus level to an insulin delivery device (figure 3A, [0073])
receiving postprandial blood glucose data (figures 8A-B: blood glucose data at lunch or dinner, which is the postprandial blood glucose data, is received at #602 and #608)
based at least partially on the received blood glucose data, determine that the initial amount of carbohydrates associated with one or more of the plurality of user-selectable icons or buttons is inaccurate (figures 8A-B, [0101]-[0103]: providing the options “+” or “-“ of icons 810-820 to adjust the number of carbohydrates, and the insulin delivery amount based on the updated amount of carbohydrates associated with the icons/buttons is determined in #720 and #730 shows that the initial amount of carbohydrates is never accurate, Booth Figs 8a and 8b and [101], when a user adjust the '+' or '-' of icons 810-820, an appropriate number appears in an icon for the type of carbohydrate exchange (such as 2 for the Fruit Icon when user indicates 2 exchanges of type fruit for an apple and a banana), the insulin information in 720 and 730 is based on the entered blood sugar level (602) and the information from the carbohydrate exchange icons in 810 an is updated when the information in 602 or 810 changes)
Booth does not disclose:
automatically, without any user intervention, adjusting at least one of the first initial carbohydrate level, the second initial carbohydrate level, and the third initial carbohydrate level based on the postprandial blood glucose data 
However Bashan discloses:
receiving postprandial blood glucose data ([0045]: “.. initial data input by a healthcare professional…as well as the subsequent data inputs corresponding at least to the patient’s blood-glucose-level measurement determined at a plurality of times (and optionally, such additional data inputs as, for instance, … the number of insulin units administered by the patient, data corresponding when the patient eats, the carbohydrate content of the foodstuffs eaten, the meal type (e.g. breakfast, lunch, dinner, snack, etc.)
automatically, without any user intervention, adjusting at least one of the first initial carbohydrate level, the second initial carbohydrate level, and the third initial carbohydrate level based on the postprandial blood glucose data ([0044]: “…The processor 20 is programmed at least to determine from data inputs corresponding to the patient’s blood glucose-level measurement determined at a plurality of times whether and by how much to vary at least one or the one or more components of the patient’s present insulin dosage regimen in order to maintain the patient’s future blood-glucose-level measurement…data inputs…as stored in the memory 10 will, at starting time for employment of the inventive apparatus, constitute an insulin dosage regimen…but those data inputs may subsequently be varied by operation of the apparatus…”, Bashan [44, 45] insulin doses (which are related to carbohydrate content) are varied based on blood glucose measurement, Bashan [64, 70, 75, 79] an after-dinner blood glucose measurement may be automatically provided, and based on an anlysis of the measurement- the user’s insulin dose may be automatically updated).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Bashan into Booth for automatically adjusting the Bashan, the fact that the processor is programmed to determine from the data inputs of the patient’s blood-glucose-level measurements determined at a plurality of times where the plurality of times can be when the patient eats such as breakfast, lunch, dinner or snacks, which are postprandial periods of time, and determine how much to vary at least one or more components of the patient’s present insulin dosage regiment in order to maintain the patient’s future blood glucose measurement shows that the carbohydrates is automatically adjusted after the delivery of the first insulin delivery amount of the initial input.  Bashan thus can be combined with Booth for automatically adjusting the carbohydrates associated with each of the plurality of user-selectable icons or buttons based on the blood glucose data received as in Booth in addition to such glucose data received for postprandial periods of times as in Bashan.

Regarding claim 9, which is dependent on claim 8, Booth discloses receiving blood glucose data, wherein the insulin bolus level is determined in part from the blood glucose data (figures 7A-B, 8A-B, [0094]-[0097], [0103]).

Regarding claim 11, which is dependent on claim 8, Booth discloses that the insulin bolus level is communicated to the insulin delivery device in response to a user selection indicating delivery of the insulin, wherein the user selection includes a fail-safe procedure (figure 4C, [0085]: the GUI of the patient management program on the smartphone is communicated to the insulin delivery device showing the number of units of insulin for delivering for the breakfast, lunch and dinner for a patient wherein the insulin dosing data 460 can include an indication when a scheduled dose is skipped by the patient when the dosing controller fails to receive the dose administered from the patient device; in other words, when the dosing controller fails to 

Regarding claim 12, which is dependent on claim 8, Booth discloses that the insulin bolus level is communicated to the insulin delivery device in response to a user selection indicating delivery of the insulin wherein the user selection includes a plurality of taps or gestures from a user (figure 3A, [0073]: the insulin bolus level displayed on the smartphone is communicated to the smart pen, which is an insulin delivery device, in response to a user selection on the smartphone where interaction with a smartphone as a user selection is well known performed by tapping by the user, for example the patient taps on items 912-920 for selection as disclosed in figure 9A and [0105]).  

Regarding claim 13, which is dependent on claim 8, Booth discloses that the plurality of user-selectable icons or buttons each represents an amount of carbohydrates of 15 grams for increments (figures 8A-B, [0101]: each icons 812-820 represents an amount of carbohydrates as a whole number with an increment of 15 gram with the (+) and (-) signs for increasing or decreasing the amount).
Booth does not disclose that the first carbohydrate level is rounded to the nearest 5 grams, the second carbohydrate level is rounded to the nearest 5 grams, and the third carbohydrate level is rounded to the nearest 5 grams.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Booth to have the first carbohydrate level, the second carbohydrate level, and the third carbohydrate level to be rounded to the nearest 5 grams instead of 15 grams as in Booth since the number 5 is merely a variation of the 15 where these numbers can be set by a program as desired.

Regarding claim 15, which is dependent on claim 8, Booth discloses that the insulin bolus level is determined from factors selected from a list consisting of the number carbohydrates divided by the PWD’s carbohydrates-to-insulin ratio, the difference between the current blood glucose level and a target blood glucose divided by the PWD’s insulin sensitivity factor, a reading from a blood glucose meter (BGM), data from a continuous glucose monitor (CGM), data from a flash glucose monitor, blood glucose trend data, Insulin on Board (IOB) data, Carbohydrates on Board (COB) data, whether the PWD is or plans to exercise, whether the PWD is sick, whether the PWD is pregnant, whether the PWD is experiencing menses, or whether the PWD has consumed certain medications (figures 7A-B, [0094]-[0095]: the units of insulin, which is the insulin bolus level, to administer is based on the blood glucose data of the patient and the size of the meal the patient selects; figure 7D, #752, #756: the amount of insulin, which is the insulin bolus level, to administer is based on whether the PWD is or plans to exercise, whether the PWD is sick).

Claims 16-19 are for a corresponding non-transitory, computer readable media storing instructions to perform method claims 8, 12-14, and are rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178